DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 18 recite, using claim 1 for exemplary language, the method step of:
Receiving, at a destination hypervisor of a host machine as part of a migration process of a virtual machine (VM), two copies of a memory page of the VM, the two copies comprising:
A decrypted copy of the memory page; and
An unencrypted copy of the memory page.
Tadokoro et al. (“Preventing Information Leakage from Virtual Machines’ Memory in IaaS Clouds”) presents a closest reference, where during a migration (Figs. 3 and 4 from Domain 
These two aspects of this limitation are determined to contribute to allowability, first that there are two copies of a memory page that are transferred during a migration process, and second that the two copies are specifically an unencrypted and a decrypted copy of the memory page.
While VM live migration is known in the art, with the rise of de-duplication techniques, typically only one copy of a memory page is sent in an attempt to reduce latency/bandwidth needed for a migration, see for example Riteau et al. (“Shrinker: Improving Live Migration of Virtual Clusters over WANs with Distributed Data Deduplication and Content-Based Addressing”), Deshpande et al. (“Live Gang Migration of Virtual Machines”), Al-Kiswany et al. (“VMFlock: Virtual Machine Co-Migration for the Cloud”), Zhang et al. (“Exploiting Data Deduplication to Accelerate Live Virtual Machine Migration”).  It should be noted that Zhang does mention that applying deduplication to live migration was not initially utilized and that previously, duplicated data could be sent during a migration phase.  However, Zhang does not 
Turning now to the encrypted/decrypted status of memory pages during a migration, most art references view the protection status as a security issue and transfer pages/metadata during migration in an encrypted status, rather than a decrypted/unencrypted status, see Li et al. (“A Trusted Virtual Machine in an Untrusted Management Environment”), Choudhary et al. (“A Critical Survey of Live Virtual Machine Migration Techniques”), Noel et al. (US 2019/0068557, as provided in applicant’s IDS).  In scenarios where an encryption/protection status can be used to determine whether the memory pages should be encrypted/unencrypted in the destination VM, there is still never an option to send a decrypted memory page, only an encrypted or unencrypted page, see Tadokoro (as discussed above), Zhang et al. (“PALM: Security Preserving VM Live Migration for Systems with VMM-enforced Protection”).  In these scenarios, only one copy of a memory page is considered.
Consequently, while the concept of sending two copies of a memory page in a migration process are disclosed in the art (see the first Zhang’s discussion of duplicated data), and the art has considered an encryption status of a memory page during a migration process, none of the references in isolation or together render the limitation above obvious, leading to a determination of allowability. 
The dependent claims are allowed for dependence on one of the above independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tadokoro, Riteau, Deshpande, Al-Kiswany, Zhang, Li, Choudhary, Noel, and Zhang, as cited above,
Tsirkin et al. (US 2019/0065756, as presented in applicant’s IDS) discusses a VM live migration, where the memory pages are sent in an encrypted form,
Van Riel et al. (US 2019/0171379) providing a page table bit to track encryption status,
Kaplan et al. (“AMD Memory Encryption”, as presented in applicant’s IDS) discusses page table structures to indicate encryption status,
Hu et al. (“Performance Analysis of Encryption in Securing the Live Migration of Virtual Machines”) provides a comparison of migration techniques when encrypting/not encrypting the data, but does not appear to provide a hybrid with some encryption
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139